         Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 1 of 31




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

    TAMMY MORRIS,                           )   CIVIL ACTION NO. 4:19-CV-876
                Plaintiff,                  )
                                            )
                                            )
        v.                                  )   (ARBUCKLE, M.J.)
                                            )
    ANDREW M. SAUL,1
                 Defendant

                            MEMORANDUM OPINION

I.      INTRODUCTION

        Plaintiff Tammy Morris (“Plaintiff”), an adult individual who resides within

the Middle District of Pennsylvania, seeks judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying her applications for

disability insurance benefits and supplemental security income under Titles II and

XVI of the Social Security Act. Jurisdiction is conferred on this Court pursuant to

42 U.S.C. § 405(g) and 42 U.S.C. § 1383(c)(3).

        This matter is before me, upon consent of the parties pursuant to 28 U.S.C.

§ 636(c) and Rule 73 of the Federal Rules of Civil Procedure. (Doc. 10). After


1
  Andrew Saul was sworn in as Commissioner of Social Security on June 17, 2019.
He is automatically substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also
Section 205(g) of the Social Security Act, 42 U.S.C. §405(g) (action survives
regardless of any change in the person occupying the office of Commissioner of
Social Security). The caption in this case is amended to reflect this change.
                                     Page 1 of 31
        Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 2 of 31




reviewing the parties’ briefs, the Commissioner’s final decision, and the relevant

portions of the certified administrative transcript, I find the Commissioner's final

decision is supported by substantial evidence. Accordingly, for the reasons stated

herein the Commissioner’s final decision is AFFIRMED.

II.   BACKGROUND & PROCEDURAL HISTORY

      On February 4, 2014, Plaintiff protectively filed an application for disability

insurance benefits under Title II of the Social Security Act. (Admin. Tr. 19).

Plaintiff also protectively filed a Title XVI application for supplemental security

income on January 4, 2014. Id. In both applications, Plaintiff alleged disability

beginning October 1, 2011, when she was 32 years old. Id. Plaintiff alleged disability

based on the following conditions: two surgeries on left knee scrape out cartilage,

hardware installed in lumbar to fix herniated disc, inability to sit, stand, or walk for

long periods of time, inability to lift more than 40 pounds, noticeable weakness in

left knee, and having to use a cane to ambulate. (Admin. Tr. 66-67). Plaintiff further

alleges that the combination of these conditions affects her ability to lift, squat, bend,

stand, reach, walk, sit, kneel, climb stairs, complete tasks, and concentrate. (Admin.

Tr. 134). Plaintiff graduated from high school in 1997 and participated in the regular

education program. (Admin. Tr. 141). Before the onset of her impairments, Plaintiff

worked as a substitute teacher, a parent/child home visitor, an animal specialist, a

                                      Page 2 of 31
        Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 3 of 31




residential program worker, a senior store manager, a quality control/shelf stocker,

a telemarketer, an office/store worker, and a pet counselor. (Admin. Tr. 158).

      On March 26, 2014, Plaintiff’s applications were denied at the initial level of

administrative review. (Admin. Tr. 19). On April 1, 2014, Plaintiff requested an

administrative hearing. Id. On August 7, 2015, Plaintiff, assisted by her counsel,

appeared and testified during a hearing before Administrative Law Judge (“ALJ”)

Michelle Wolfe. (Admin. Tr. 19, 38). On August 28, 2015, the ALJ issued a decision

denying Plaintiff’s applications for benefits. (Admin. Tr. 16). On December 2, 2015,

Plaintiff requested review of the ALJ’s decision by the Appeals Council of the Office

of Disability Adjudication and Review (“Appeals Council”). (Admin. Tr. 180-83).

On July 22, 2016, the Appeals Council denied Plaintiff’s request for review.

(Admin. Tr. 1).

      On September 13, 2016, Plaintiff appealed the decision of the Appeals

Council to this Court. (Doc. 1).2 On August 21, 2017, the Court issued a decision,

concluding that the Commissioner’s decision was not supported by substantial

evidence and remanded the matter to the Commissioner to fully develop the record,




2
 Plaintiff’s September 13, 2016 appeal to this Court can be found at case number
19-CV-1878.
                                  Page 3 of 31
       Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 4 of 31




conduct a new administrative hearing, and appropriately evaluate the evidence

pursuant to sentence four of 42 U.S.C. § 405(g). In the decision, the Court held:

      The decision of the ALJ is plainly deficient under [the] guidance [of
      McKay v. Colvin, No. 3:14-CV-2020, 2015 WL 5124119 (M.D. Pa.
      Aug. 13, 2015)]. The ALJ notes five opinions from four sources,
      including Dr. Lewis. First, the ALJ afforded “little weight” to the
      opinion of Dr. David Hutz (Doc. 10-3, at 2-17), the State Agency
      medical consultant, as Dr. Hutz did not have the benefit of the entire
      record for consideration. (Doc. 10-2, at 31). Next, the ALJ afforded “no
      weight” to a functional capacity evaluation performed in April 2009 by
      physical therapist Matt Hoppel (Doc. 10-7, at 14), as Morris returned
      to full-time work after this opinion was created. (Doc. 10-2, at 31-32).
      Next, the ALJ afforded “little weight” to both opinions offered by Dr.
      Lewis (Doc. 10-2, at 58-64). Lastly, the ALJ afforded little weight” to
      GAF scores from LCSW Helen Creasy (Doc. 10-22, at 51-56), because
      Creasy is not an acceptable medical source, the assessment was during
      an initial consultation, and based on a short treatment relationship.
      (Doc. 10-2, at 32-33). The ALJ noted that she afforded limited weight
      to treating and reviewing physicians, stating that an ALJ is authorized
      to make an RFC determination “without outside medical expert review
      of each fact incorporated into the decision.” (Doc. 10-2, at 33).

(Civ. Docket No. 3:16-CV-01878, Doc. 23, pp. 13-14).

      The Court further stated:

      While this conclusion is true, an ALJ may not substitute medical
      findings with their own “credibility judgements, speculation or lay
      opinion.” McKay, 2015 WL 5124119, at *17 (citing Morales, 225 F.3d
      at 317-18; Ferguson v. Schweiker, 765 F.2d 31, 37 (3d Cir. 1985)). As
      stated in Reznick, McKay requires that the ALJ give any significant or
      great weight to any medical opinion. Reznick, 2016 WL 5936893, at *3.
      The ALJ in this case afforded little or no weight to all considered
      medical opinions. Like in McKay, the Court is forced to conclude that
      the ALJ therefore “apparently relied on her own substituted medical

                                    Page 4 of 31
        Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 5 of 31




      opinion in arriving at [the] Plaintiff’s RFC.” McKay, 2015 WL
      5124119, at *17.

      While affording the opinion of treating source Dr. Lewis [little weight]
      may or may not itself have constituted error, the ALJ plainly erred
      under the guidance of this circuit requiring “any significant or great
      weight” be afforded “to any medical opinion.” Reznick, 2016 WL
      5936893, at *3. Thus, the ALJ erred in crafting an RFC without
      affording weight to any medical opinion.

Id.

      Thus, pursuant to the District Court’s remand order, on September 18, 2018,

Plaintiff assisted by her counsel, appeared and testified during a second hearing

before ALJ Michelle Wolf. (Admin. Tr. 922). The ALJ issued a decision denying

Plaintiff’s applications for benefits on January 29, 2019. Id. On May 22, 2019,

Plaintiff initiated this action by filing a Complaint. (Doc. 1). In her Complaint,

Plaintiff alleges that the ALJ’s decision denying the applications is not supported by

substantial evidence and improperly applies the relevant law and regulations. (Doc.

1). As relief, Plaintiff requests that the Court reverse the decision of the

Commissioner and order an award of benefits, or, in the alternative, order a remand

for a proper determination. (Doc. 1, p. 3). On August 14, 2019, the Commissioner

filed an Answer. (Doc. 7). In the Answer, the Commissioner maintains that the

decision holding that Plaintiff is not entitled to disability benefits was made in

accordance with the law and regulations and is supported by substantial evidence.

                                    Page 5 of 31
        Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 6 of 31




Id. Along with the answer, the Commissioner filed a certified transcript of the

administrative record. (Doc. 8).

       Plaintiff’s Brief (Doc. 19), the Commissioner’s Brief (Doc. 24), and the

Plaintiff’s Reply Brief (Doc. 27) have been filed. This matter is now ripe for

decision.

III.   STANDARDS OF REVIEW

            A. SUBSTANTIAL EVIDENCE REVIEW – THE ROLE OF THIS COURT

       When reviewing the Commissioner’s final decision denying a claimant’s

application for benefits, this Court’s review is limited to the question of whether the

findings of the final decision-maker are supported by substantial evidence in the

record. See 42 U.S.C. § 405(g); Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 200

(3d Cir. 2008); Ficca v. Astrue, 901 F. Supp. 2d 533, 536 (M.D. Pa. 2012).

Substantial evidence “does not mean a large or considerable amount of evidence, but

rather such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565 (1988). Substantial

evidence is less than a preponderance of the evidence but more than a mere scintilla.

Richardson v. Perales, 402 U.S. 389, 401 (1971). A single piece of evidence is not

substantial evidence if the ALJ ignores countervailing evidence or fails to resolve a

conflict created by the evidence. Mason v. Shalala, 994 F.2d 1058, 1064 (3d Cir.

                                    Page 6 of 31
        Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 7 of 31




1993). But in an adequately developed factual record, substantial evidence may be

“something less than the weight of the evidence, and the possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ’s decision]

from being supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n,

383 U.S. 607, 620 (1966).

       “In determining if the Commissioner’s decision is supported by substantial

evidence the court must scrutinize the record as a whole.” Leslie v. Barnhart, 304 F.

Supp. 2d 623, 627 (M.D. Pa. 2003). The question before this Court, therefore, is not

whether Plaintiff is disabled, but whether the Commissioner’s finding that Plaintiff

is not disabled is supported by substantial evidence and was reached based upon a

correct application of the relevant law. See Arnold v. Colvin, No. 3:12-CV-02417,

2014 WL 940205, at *1 (M.D. Pa. Mar. 11, 2014) (“[I]t has been held that an ALJ’s

errors of law denote a lack of substantial evidence.”) (alterations omitted); Burton v.

Schweiker, 512 F. Supp. 913, 914 (W.D. Pa. 1981) (“The Secretary’s determination

as to the status of a claim requires the correct application of the law to the facts.”);

see also Wright v. Sullivan, 900 F.2d 675, 678 (3d Cir. 1990) (noting that the scope

of review on legal matters is plenary); Ficca, 901 F. Supp. 2d at 536 (“[T]he court

has plenary review of all legal issues . . . .”).



                                       Page 7 of 31
        Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 8 of 31




       The Supreme Court has recently underscored the limited scope of the Court’s

review of the Commissioner’s final decision denying a claimant’s application for

benefits, stating:

       The phrase “substantial evidence” is a “term of art” used throughout
       administrative law to describe how courts are to review agency
       factfinding. T-Mobile South, LLC v. Roswell, 74 U.S. ––––, ––––, 135
       S.Ct. 808, 815, 190 L.Ed.2d 679 (2015). Under the substantial-
       evidence standard, a court looks to an existing administrative record
       and asks whether it contains “sufficien[t] evidence” to support the
       agency’s factual determinations. Consolidated Edison Co. v. NLRB,
       305 U.S. 197, 229, 59 S.Ct. 206, 83 L.Ed. 126 (1938) (emphasis
       deleted). And whatever the meaning of “substantial” in other contexts,
       the threshold for such evidentiary sufficiency is not high. Substantial
       evidence, this Court has said, is “more than a mere scintilla.” Ibid.; see,
       e.g., Perales, 402 U.S. at 401, 91 S.Ct. 1420 (internal quotation marks
       omitted). It means—and means only—“such relevant evidence as a
       reasonable mind might accept as adequate to support a conclusion.”
       Consolidated Edison, 305 U.S. at 229, 59 S.Ct. 206. See Dickinson v.
       Zurko, 527 U.S. 150, 153, 119 S.Ct. 1816, 144 L.Ed.2d 143 (1999)
       (comparing the substantial-evidence standard to the deferential clearly-
       erroneous standard).

Biestek v. Berryhill, 139 S.Ct. 1148, 1154 (2019).

       There are several fundamental legal propositions which flow from this

deferential standard of review. First, when conducting our review, “we are mindful

that we must not substitute our own judgment for that of the fact finder.” Zirnsak v.

Colvin, 777 F.3d 607, 611 (3d Cir. 2014) (citing Rutherford v. Barnhart, 399 F.3d

546, 552 (3d Cir. 2005)). Thus, the Court must refrain from trying to re-weigh the

evidence of record. Rather, our task is to simply determine whether substantial
                                  Page 8 of 31
          Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 9 of 31




evidence supported the ALJ’s findings. However, we must also ascertain whether

the ALJ’s decision meets the burden of articulation demanded by the courts to enable

informed judicial review. Simply put, “this Court requires the ALJ to set forth the

reasons for his decision.” Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 119

(3d Cir. 2000).

      The Third Circuit has noted:

      In Burnett, we held that an ALJ must clearly set forth the reasons for
      his decision. 220 F.3d at 119. Conclusory statements . . . are
      insufficient. The ALJ must provide a “discussion of the evidence” and
      an “explanation of reasoning” for his conclusion sufficient to enable
      meaningful judicial review. Id. at 120; see Jones v. Barnhart, 364 F.3d
      501, 505 & n. 3 (3d Cir. 2004). The ALJ, of course, need not employ
      particular “magic” words: “Burnett does not require the ALJ to use
      particular language or adhere to a particular format in conducting his
      analysis.” Jones, 364 F.3d at 505.

Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 504 (3d Cir. 2009).

      “When a conflict in the evidence exists, the ALJ may choose whom to credit

but ‘cannot reject evidence for no reasons or the wrong reason.’ Mason v. Shalala,

994 F.2d 1058, 1066 (3d Cir. 1993).” Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir.

1999). Accordingly, the Court should remand for further consideration whenever the

record reveals that evidence was discounted by the ALJ for the wrong reason or no

reason.



                                     Page 9 of 31
       Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 10 of 31




      Thus, the Court’s task is twofold. The Court must evaluate the substance of

the ALJ’s decision under a deferential standard of review but also give that decision

careful scrutiny to ensure that the rationale for the ALJ’s actions was sufficiently

articulated to permit meaningful judicial review.

            B. STANDARDS GOVERNING THE ALJ’S APPLICATION OF THE FIVE-STEP
               SEQUENTIAL EVALUATION PROCESS

      To receive benefits under the Social Security Act by reason of disability, a

claimant must demonstrate an inability to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than twelve months.” 42 U.S.C. § 423(d)(1)(A); 42

U.S.C. § 1382c(a)(3)(A); see also 20 C.F.R. § 404.1505(a); 20 C.F.R. § 416.905(a).3

To satisfy this requirement, a claimant must have a severe physical or mental

impairment that makes it impossible to do his or her previous work or any other

substantial gainful activity that exists in the national economy. 42 U.S.C. §

423(d)(2)(A); 42 U.S.C. § 1382c(a)(3)(B); 20 C.F.R. § 404.1505(a); 20 C.F.R. §

416.905(a). To receive benefits under Title II of the Social Security Act, a claimant


3
  Throughout this Report, I cite to the version of the administrative rulings and
regulations that were in effect on the date the Commissioner’s final decision was
issued. In this case, the ALJ’s decision, which serves as the final decision of the
Commissioner, was issued on January 29, 2019.
                                   Page 10 of 31
       Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 11 of 31




must show that he or she contributed to the insurance program, is under retirement

age, and became disabled prior to the date on which he or she was last insured. 42

U.S.C. § 423(a); 20 C.F.R. § 404.131(a).

      In making this determination at the administrative level, the ALJ follows a

five-step sequential evaluation process. 20 C.F.R. § 404.1520(a); 20 C.F.R. §

416.920(a). Under this process, the ALJ must sequentially determine: (1) whether

the claimant is engaged in substantial gainful activity; (2) whether the claimant has

a severe impairment; (3) whether the claimant’s impairment meets or equals a listed

impairment; (4) whether the claimant is able to do his or her past relevant work; and

(5) whether the claimant is able to do any other work, considering his or her age,

education, work experience and residual functional capacity (“RFC”). 20 C.F.R. §

404.1520(a)(4); 20 C.F.R. § 416.920(a)(4).

      Between steps three and four, the ALJ must also assess a claimant’s RFC.

RFC is defined as “that which an individual is still able to do despite the limitations

caused by his or her impairment(s).” Burnett, 220 F.3d at 121 (citations omitted);

see also 20 C.F.R. § 404.1520(e); 20 C.F.R. § 404.1545(a)(1); 20 C.F.R. §

416.920(e); 20 C.F.R. § 416.945(a)(1). In making this assessment, the ALJ considers

all the claimant’s medically determinable impairments, including any non-severe



                                    Page 11 of 31
       Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 12 of 31




impairments identified by the ALJ at step two of his or her analysis. 20 C.F.R. §

404.1545(a)(2); 20 C.F.R. § 416.945(a)(2).

      At steps one through four, the claimant bears the initial burden of

demonstrating the existence of a medically determinable impairment that prevents

him or her in engaging in any of his or her past relevant work. 42 U.S.C. § 423(d)(5);

42 U.S.C. § 1382c(a)(3)(H)(i) (incorporating 42 U.S.C. § 423(d)(5) by reference);

20 C.F.R. § 404.1512; 20 C.F.R. § 416.912; Mason, 994 F.2d at 1064. Once this

burden has been met by the claimant, it shifts to the Commissioner at step five to

show that jobs exist in significant number in the national economy that the claimant

could perform that are consistent with the claimant’s age, education, work

experience and RFC. 20 C.F.R. § 404.1512(b)(3); 20 C.F.R. § 416.912(b)(3);

Mason, 994 F.2d at 1064.

      The ALJ’s disability determination must also meet certain basic substantive

requisites. Most significant among these legal benchmarks is a requirement that the

ALJ adequately explain the legal and factual basis for this disability determination.

Thus, to facilitate review of the decision under the substantial evidence standard, the

ALJ's decision must be accompanied by “a clear and satisfactory explication of the

basis on which it rests.” Cotter v. Harris, 642 F.2d 700, 704 (3d Cir. 1981). Conflicts

in the evidence must be resolved and the ALJ must indicate which evidence was

                                    Page 12 of 31
          Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 13 of 31




accepted, which evidence was rejected, and the reasons for rejecting certain

evidence. Id. at 706-707. In addition, “[t]he ALJ must indicate in his decision which

evidence he has rejected and which he is relying on as the basis for his finding.”

Schaudeck v. Comm’r of Soc. Sec., 181 F. 3d 429, 433 (3d Cir. 1999).

IV.   DISCUSSION

      In her Brief, Plaintiff raises the following arguments in her statement of

errors:

      (1)      Whether the ALJ impermissibly substituted her judgement for
               that of Plaintiff’s treating physician, whose opinion supporting
               Plaintiff’s limitations is well-supported by the medical evidence.

      (2)      Whether the ALJ’s RFC, particularly as to the period pre-dating
               Plaintiff’s date last insured, improperly omits any limitations
               relating to Ms. Morris’s medically necessary use of a cane for
               balance and ambulation.


      A.       THE ALJ’S DECISION DENYING PLAINTIFF’S APPLICATIONS

      In her January 2019 decision, the ALJ found that Plaintiff met the insured

status requirement of Title II of the Social Security Act through September 30, 2015.

(Admin. Tr. 924). Plaintiff’s application was evaluated at steps one through five of

the sequential evaluation process.

      At step one, the ALJ found that Plaintiff had not engaged in substantial gainful

activity since October 1, 2011, Plaintiff’s alleged onset date. Id. At step two, the ALJ

                                     Page 13 of 31
       Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 14 of 31




found that, during the relevant period, Plaintiff had the following medically

determinable severe impairments: osteoarthritis/degenerative joint disease status-

post arthroscopy and abrasion chondroplasty medial femoral condyle (left knee),

herniated disc at L5-S1 status-post fusion, and body mass index (“BMI”) in the

obesity level. (Admin. Tr. 925). The ALJ also found that beginning August 1, 2016,

Plaintiff had the following medically determinable severe impairments: superficial

venous insufficiency status-post left leg venous ablation with stab phlebectomy in

August 2017, post-traumatic stress disorder (“PTSD”), major depressive disorder

(“MDD”)/depression, post-partum depression, anxiety, and mood disorder. Id.

      At step three, the ALJ found that, during the relevant period, Plaintiff did not

have an impairment or combination of impairments that met or medically equaled

the severity of an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.

Id.

      Between steps three and four, the ALJ assessed Plaintiff’s RFC. The ALJ

found that from the alleged onset date of October 1, 2011, to July 31, 2016, Plaintiff

had the RFC “to perform light work as defined in 20 C.F.R. 404.1567(b) and

416,967(b), except she could occasionally crouch, kneel, crawl, and climb, including

ladders, ropes, and scaffolding.” (Admin. Tr. 928). The ALJ found that Plaintiff



                                   Page 14 of 31
       Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 15 of 31




could frequently stoop and balance. Id. However, the ALJ concluded that beginning

August 1, 2016, Plaintiff:

      was limited to less than a full range of sedentary work. She can
      occasionally balance, stoop, crouch, crawl, kneel, and climb, but never
      on ladders, ropes, and scaffolding. The claimant cannot push and/or pull
      with her lower extremities. She must avoid concentrated exposure to
      temperature extremes of cold and heat, wetness, humidity, vibrations,
      and hazards including moving machinery and unprotected heights. The
      claimant uses a cane for ambulation. She is limited to simple, routine
      tasks, but no complex tasks.

Id.
      At step four, for the period of time from the alleged onset date of October 1,

2011, through July 31, 2016, the ALJ found that Plaintiff was capable of performing

her past relevant work as a daycare attendant and teacher/home therapy. (Admin. Tr.

941). In reaching this determination, the ALJ concluded that “[t]his work does not

require the performance of work-related activities precluded by the claimant’s

residual functional capacity.” Id. However, the ALJ found that in the alternative, for

the period of the alleged onset date of October 1, 2011, to July 31, 2016, Plaintiff

was unable to perform her past relevant work. (Admin. Tr. 942). The ALJ reasoned

that there were additional limitations that supported a finding that as of August 1,

2016, through the date of this decision Plaintiff was unable to perform her past

relevant work. Id.



                                   Page 15 of 31
       Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 16 of 31




      At step five, the ALJ found that, considering Plaintiff’s age, education, and

work experience, Plaintiff could engage in other work that existed in the national

economy. (Admin. Tr. 942-43). To support her conclusion, the ALJ relied on

testimony given by a vocational expert during Plaintiff’s administrative hearing. The

ALJ determined that for the period of October 1, 2011, to July 31, 2016, (at the light

exertional level) Plaintiff was capable of performing the following three (3)

representative occupations: an addresser, DOT#209.567-014; an order clerk,

DOT#209.567-014; and a nut sorter DOT#521.687-086. (Admin. Tr. 943). The ALJ

determined that for the period beginning August 1, 2016, (at the sedentary exertional

level) Plaintiff was capable of performing the following three (3) representative

occupations: an office helper, DOT#239.567-010; a storage rental clerk,

DOT#295.367-026; and a folder, DOT#368.687-018. Id.

      B.     THE ALJ’S TREATMENT OF DR. LEWIS’S MEDICAL OPINION

      Plaintiff first challenges the ALJ’s treatment of Dr. Lewis’s medical opinion.

Plaintiff’s argument is under 20 C.F.R. §§ 404.1527(c) and 416.927(c)(2) –

provisions commonly referred to as the “treating physician rule.” These provisions

provide:

      (c) How we weigh medical opinions. Regardless of its source, we will
      evaluate every medical opinion we receive. Unless we give a treating
      source’s medical opinion controlling weight under paragraph (c)(2) of
      this section, we consider all of the following factors in deciding the
                                   Page 16 of 31
       Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 17 of 31




      weight we give to any medical opinion.

      ....

      (1) Treating relationship. Generally, we give more weight to medical
          opinions from your treating sources, since these sources are likely
          to be the medical professionals most able to provide a detailed,
          longitudinal picture of your medical impairment(s) and may bring a
          unique perspective to the medical evidence that cannot be obtained
          from the objective medical findings alone or from reports of
          individual examinations, such as consultative examinations or brief
          hospitalizations. If we find that a treating source’s medical opinion
          on the issue(s) of the nature and severity of your impairment(s) is
          well-supported by medically acceptable clinical and laboratory
          diagnostic techniques and is not inconsistent with the other
          substantial evidence in your case record, we will give it controlling
          weight. When we do not give the treating source’s medical opinion
          controlling weight, we apply the factors listed in paragraphs (c)(2)(i)
          and (c)(2)(ii) of this section, as well as the factors in paragraphs
          (c)(3) through (c)(6) of this section in determining the eight to give
          the medical opinion. We will always give good reasons in our notice
          of determination or decision for the weight we give your treating
          source’s medical opinion.

20 C.F.R. § 404.1527(c)(2); 20 C.F.R. § 416.927(c)(2).

      Plaintiff challenges the ALJ’s assignment of “little” weight to the medical

opinion of treating physician Dr. Ivor F. Lewis (“Dr. Lewis”). Specifically, Plaintiff

argues that the ALJ’s reasoning for assigning “little” weight to Dr. Lewis’s opinion

because he was Plaintiff’s primary care physician “and not either of her specialists,”

is improper. (Doc. 19 p. 8-9). Plaintiff relies on 20 C.F.R. § 404.1527(c)(5), arguing

that “although the regulations admittedly include a physician’s specialty as one

                                    Page 17 of 31
       Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 18 of 31




factor that may be considered in evaluating a physician opinion, it is only one factor

to be considered.” Id. at p. 9. Plaintiff contends that when considering her treatment

relationship with Dr. Lewis under the factors set forth in 20 C.F.R. § 404.1527(c),

Dr. Lewis’s opinion is entitled to deference and controlling weight. In support of this

argument, Plaintiff notes the following: her treating relationship with Dr. Lewis; her

long treating relationship with Dr. Lewis (having treated her since 2010); the

frequency of her visits with Dr. Lewis; and the “nature and extent” of her relationship

with Dr. Lewis. Further, Plaintiff submits that the ALJ’s rejection of Dr. Lewis’s

opinion, noting that Plaintiff needed a cane, is flawed because her need for an

assistive device is well-documented throughout the record.

      In response, the Commissioner contends that the ALJ bears the exclusive duty

to evaluate medical opinions and judge whether they are supported by and consistent

with the record. Thus, the ALJ is not required to accept any medical opinion,

including a treating source opinion, when it is unsupported by clinical evidence,

internally inconsistent, or contrary to the record. The Commissioner avers that the

ALJ did everything required under the regulations – the ALJ “considered each

medical opinion including those provided by Dr. Lewis, explained the weight she

gave to them, and articulated legally valid reasons to support the weight assigned to

each opinion.” (Doc. 24, p. 20). In sum, the Commissioner argues that because the

                                    Page 18 of 31
       Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 19 of 31




ALJ’s decision complied with the dictates of the law, the decision is supported by

substantial evidence.

      I find that substantial evidence supports the ALJ’s assignment of “little

weight” to Dr. Lewis’ opinion. In June and August of 2014, Dr. Lewis prepared a

Lumbar Spine Residual Functional Capacity Questionnaire limiting Plaintiff to less

than sedentary work. (Admin. Tr. 535-38). In the questionnaire, Dr. Lewis opined

that the Plaintiff could walk one to two blocks without rest or severe pain; she could

sit for 30 minutes at a time and a total of two hours in an eight-hour workday; she

could stand less than five minutes at a time and was capable of standing and walking

less than two hours in an eight-hour work day. (Admin. Tr. 536-37). Further, Dr.

Lewis concluded that Plaintiff would need to be assigned periods of walking every

30 minutes during an eight-hour workday; she would need a job that permitted

shifting at will from sitting, standing, or walking; she would need to take two to five

minute unscheduled breaks at least every 30 minutes in an eight-hour workday; she

would need to use a cane while standing and walking; and she could never be

required to lift any amount in a “competitive work situation.” Id.

      Dr. Lewis also opined that Plaintiff had positive straight leg raising; she

exhibited an abnormal gait and sensory loss; she had reflex changes, tenderness, and

muscle spasms; and she had impaired sleep. (Admin. Tr. 535). In terms of postural

                                    Page 19 of 31
       Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 20 of 31




limitations, Dr. Lewis opined that Plaintiff could rarely stoop and climb stairs, and

could never twist, crouch, squat, or climb ladders. (Admin. Tr. 537). Dr. Lewis also

opined that Plaintiff would likely be absent from work more than four days per

month as a result of her impairments and/or effects of treatment. (Admin. Tr. 538).

In June and August of 2014, Dr. Lewis also prepared a form indicating that

Plaintiff’s impairments met listing 1.02 (Major dysfunction of a joint(s) (due to any

cause) and listing 1.03 (Reconstructive surgery or surgical arthrodesis of a major

weight-bearing joint). (Admin. Tr. 539-41). Dr. Lewis also indicated on the form

that Plaintiff needed an assistive device to ambulate effectively. (Admin. Tr. 540).

      The ALJ accorded little weight to Dr. Lewis’s opinion. The ALJ noted that

Dr. Lewis was Plaintiff’s primary care physician and not a specialist. (Admin. Tr.

940). The ALJ noted that Dr. Lewis’s determination that Plaintiff required a cane

was inconsistent with his own treatment notes, which noted no assistive device

during examinations. Id. Moreover, the ALJ noted that Plaintiff had inconsistent

treatment and follow-ups with her orthopedist, who believed that the symptoms were

more back-related, rather than Plaintiff’s knees, after Plaintiff’s surgery in 2010. Id.

      The ALJ also noted the following reasons for according little weight to Dr.

Lewis’s opinion: although Dr. Lewis noted a foot drop after her back surgery, the

other follow-up records demonstrated that Plaintiff had a normal gait; the record

                                    Page 20 of 31
       Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 21 of 31




evidence demonstrated only mild osteoarthritis; a June 2014 examination

demonstrated that the physical examination was within normal limits other than the

use of a cane; Plaintiff’s other examinations prior to the June 2014 examination

showed a normal gait; and while Plaintiff was limited to a 40 pound lifting and

carrying restriction by her surgeon, since then, Plaintiff had been found to have a

solid fusion, with only mechanical complaints. Id.

      Finally, regarding Dr. Lewis’s opinion that Plaintiff’s impairments met listing

1.02 and 1.03, the ALJ concluded that Dr. Lewis was not a doctor for the Social

Security Administration with the understanding of the listings to offer an opinion

whether her impairments met or equaled a listing impairment. Id.

      I note that the Court, on review of the ALJ’s decision, is not tasked with

revisiting these factual issues, but with determining whether the ALJ provided valid

reasons for her evaluations and based her conclusions on substantial evidence.

Because the ALJ provided adequate articulations, I find that substantial evidence

supports the ALJ’s assignment of little weight to the opinion of Dr. Lewis. Remand

on this issue is not warranted.




                                   Page 21 of 31
       Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 22 of 31




      C.     THE ALJ’S RFC DETERMINATION

      Plaintiff argues that the RFC crafted by the ALJ as to the period pre-dating

Plaintiff’s date last insured—October 1, 2011 to July 31, 2016 – improperly omits

limitations relating to her use of a cane to effectively ambulate.

      Specifically, Plaintiff argues:

      As noted in the argument, supra, the ALJ herself acknowledged the
      multiple times that [Plaintiff]’s treating physician observed [Plaintiff]’s
      use of a cane, and recommended its continued use for balance,
      coordination and ambulation, due to the weakness in her knee that
      caused multiple falls. (R. 275, 281, 553, 642, 677, 685, 781, 1366,
      1390). Nonetheless, the ALJ’s RFC finding for the period from the
      alleged onset date of October 1, 2011 to July 31, 2016 does not include
      any limitations associated with the medical necessity for a cane. (R.
      923, Finding 5). Indeed, the RFC permits her to occasionally crouch,
      kneel, crawl, and climb including ladders, ropes, and scaffolding and
      frequently stoop and balance. Id. (emphasis added). This finding runs
      contrary to the concerns of [Plaintiff]’s primary care physician,
      orthopedist, orthopedic surgeon and physiatrist regarding her
      documented history of falling. For the same reasons enunciated, supra,
      the ALJ’s RFC is not supported by the evidence.

(Doc. 19 p. 15).

      Plaintiff further argues that the ALJ’s RFC determination set forth in the

January 2019 decision is “even more puzzling because it constitutes a significant,

material change from the RFC the ALJ reached in the August 2015 decision, wherein

the ALJ included a limitation that [Plaintiff] ‘requires a cane for ambulation.’” Id.

      In her August 2015 decision, the ALJ restricted Plaintiff to the following RFC:

                                    Page 22 of 31
        Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 23 of 31




       After careful consideration of the entire record, the undersigned finds
       that [Plaintiff] has the residual functional capacity to perform sedentary
       work as defined in 20 C.F.R. 404.1567(a) and 416.967(a) further
       limited as follows: the claimant can stand and walk for 2 hours
       throughout a workday; requires the option to transfer positions from
       sitting to standing and each time between transfers would be up to a
       maximum of ½ hour but [Plaintiff] would not be off task when
       transferring; can occasionally balance, stoop, crouch, crawl, kneel, and
       climb but never on ladders, ropes, or scaffolds; no pushing and pulling
       with the lower extremities; should avoid concentrated exposure to
       temperature extremes of cold, wetness, humidity, vibrations, and
       hazards including moving machinery and unprotected heights; requires
       a cane for ambulation; and is limited to simple routine tasks.

(Admin. Tr. 24).

       Plaintiff asserts that this is not the only significant change in the ALJ’s RFC,

as the ALJ also determined that she was capable of a range of light work, contrary

to her earlier RFC, which limited her to a range of sedentary work. Plaintiff contends

that the medical evidence pertaining to that time period did not change from the first

hearing, nonetheless, the ALJ found that she was capable of significantly greater

activities in her second decision. Plaintiff argues that the only explanation offered

by the ALJ concerning this difference is a change in the weight accorded to the

opinion of non-treating, non-examining state agency physician Dr. David Hutz.

Plaintiff asserts:

       [I]nstead of giving “little weight,” (R. 30), she gives “significant
       weight” to Dr. Hutz’s opinion “due to the lack of consistent
       neurological deficits in her lower extremities.” (R. 939). Even with the

                                    Page 23 of 31
       Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 24 of 31




      added weight, the ALJ chose to reject Dr. Hutz’s opinion that Ms.
      Morris is not capable of climbing ladders, ropes, and scaffolding. Id.

(Doc. 19, pp. 15-16).

      Plaintiff also avers that regardless of whether all of the ALJ’s changes in the

second RFC are justified, her failure to include a limitation requiring a cane for

balance and ambulation is contrary to the undisputed medical evidence of record and

thus is not supported by substantial evidence. Plaintiff argues that the ALJ’s decision

denying benefits, therefore, cannot stand, since it is based upon accepting the

vocational expert’s response to an incomplete hypothetical.

      In response, the Commissioner argues:

      The ALJ discussed Plaintiff’s cane usage throughout her opinion, and
      specifically included Plaintiff’s use of a cane in the RFC beginning in
      August 2016. (Tr. 928).

      ....

      The record confirms that the only medical provider to deem the cane
      medically necessary was Dr. [Ziba] Monfared, and that did not occur
      until December 2016. (Tr. 1513). Accordingly, the ALJ was not
      required to analyze or further develop Plaintiff’s subjective reports
      about using a cane.

(Doc. 24, pp. 24-25).

      The Commissioner further argues:

      Here, the record contained no evidence to establish that her use of a
      cane was medically necessary before Dr. Monfared’s December 2016
      notation to that effect (Tr. 1513). There is no medical documentation to
                                     Page 24 of 31
       Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 25 of 31




      that effect prior to that date. In fact, Dr. Lewis’ treatment records often
      confirmed the Plaintiff walked with a normal, unassisted gait. (Tr. 15-
      18, 528, 532). Plaintiff’s assertion that she used a cane or notations in
      the record that reflect her use of a cane do not establish medical
      necessity. See Starks v. Colvin, No. 16-6062, 2017 WL 4053755, at *4
      (E.D. Pa. Sept. 12, 2017) (“Mere mention of a claimant’s cane use is
      not enough as isolated notations are insufficient to support a finding
      that the [claimant’s] cane was medically necessary.”).

      Consequently, the ALJ did not err by including use of cane for the
      period after August 2016 but not before (Tr. 928, 1158-60).

Id. (emphasis in original).

      “[RFC] is defined as that which an individual is still able to do despite the

limitations caused by his or her impairment(s).’” Burnett, 220 F.3d at 121 (quoting

Hartranft v. Apfel, 181 F.3d 358, 359 n. 1 (3d Cir. 1999)). The Court’s “review of

the ALJ’s assessment of the plaintiff’s RFC is deferential,” and the “RFC assessment

will not be set aside if it is supported by substantial evidence.” Black v. Berryhill,

No. 16-1768, 2018 WL 4189661 at *3 (M.D. Pa. Apr. 13, 2018). In assessing a

claimant’s RFC, the ALJ must consider all the evidence of the record and, regardless

of its source, “evaluate every medical opinion . . . receive[d].” Burnett, 220 F.3d at

121 (internal citations omitted); see 20 C.F.R. § 404.1527(c); see also SSR 96-8P,

1996 WL 374182, at *2 (“RFC is assessed by adjudicators at each level of the

administrative review process based on all of the relevant evidence in the case

record, including information about the individual's symptoms and any ‘medical

                                    Page 25 of 31
       Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 26 of 31




source statements’”). If a conflict exists in the evidence, “the ALJ may choose whom

to credit but ‘cannot reject evidence for no reason or the wrong reason.’” Plummer,

186 F.3d at 429 (quoting Mason, 994 F.2d at 1066); see also Morales v. Apfel, 225

F.3d 310, 317 (3d Cir. 2000). It is the duty of the ALJ to explain the rationale for the

weight afforded to each medical opinion, as this allows for meaningful judicial

review. Plummer, 186 F.3d at 429 (“The ALJ must consider all the evidence and

give some reason for discounting the evidence that [the ALJ] rejects.” (quoting

Mason, 994 F.2d at 1066)).

      “To find that a hand-held assistive device is medically required, there must be

medical documentation establishing the need for a hand-held assistive device to aid

in walking or standing, and describing the circumstances for which it is needed.”

SSR 96-9, 1996 WL 374185 at *7. However, even if the ALJ erred regarding the use

of a cane, any error is harmless if the ALJ asked the vocational expert to take the

cane into account and there were still jobs available that the claimant could perform.

Howze v. Barnhart, 53 Fed. App’x 218, 222 (3d Cir. 2002).

      In this case, reviewing the record as a whole, I find that the ALJ did not err

by failing to include Plaintiff’s use of a cane for the period of October 1, 2011, to

July 31, 2016. While Plaintiff argues that the ALJ omitted limitations regarding her

use of a cane for the first period of October 1, 2011, to July 31, 2016, the ALJ

                                    Page 26 of 31
       Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 27 of 31




included limitations concerning her use of a cane for the second period (beginning

August 1, 2016). The ALJ found:

      Beginning August 1, 2016, the claimant was limited to less than a full
      range of sedentary work. She can occasionally balance, stoop, crouch,
      crawl, kneel, and climb, but never on ladders, ropes, and scaffolding.
      The claimant cannot push and/or pull with her lower extremities. She
      must avoid concentrated exposure to temperature extremes of cold and
      heat, wetness, humidity, vibrations, and hazards including moving
      machinery and unprotected heights. The claimant uses a cane for
      ambulation. She is limited to simple, routine tasks, but no complex
      tasks.

(Admin. Tr. 928).

      Further, even assuming that the ALJ erred in omitting Plaintiff’s use of a cane

in the RFC for the first period, any error is harmless. The ALJ asked the vocational

expert to take Plaintiff’s use of a cane into account, (Admin. Tr. 972), and the

vocational expert testified that there were still jobs available that Plaintiff could

perform, including an addresser, DOT# 209.587-010; an order clerk, DOT#

209.567-014; and a nut sorter, DOT#521.687-086. (Admin. Tr. 972-973). Thus,

Plaintiff’s argument lacks merit and does not warrant remand.

      Next, Plaintiff argues that the ALJ’s RFC determination is erroneous “because

it constitutes a significant, material change from the RFC reached in the ALJ’s

August 2015 decision, wherein the ALJ included a limitation that [Plaintiff]

‘requires a cane for ambulation.’” (Doc. 19 p. 15). Specifically, Plaintiff argues that

                                    Page 27 of 31
       Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 28 of 31




there was a material change from the original RFC, in that the ALJ had initially

concluded in her August 2015 decision that Plaintiff was capable of performing

sedentary work with additional limitations for the period of October 11, 2011 to July

31, 2016. However, in her January 2019 decision, the ALJ found that Plaintiff could

perform a limited range of light work for the period of October 11, 2011 to July 31,

2016. I am not persuaded by Plaintiff’s argument. In her August 2015 decision, the

ALJ concluded that Plaintiff could perform a limited range of sedentary work as

defined in 20 C.F.R. 404.1567(a) and 416.967(a). (Admin. Tr. 24). However, during

the same time period, after Plaintiff’s second hearing pursuant to the remand order

from this Court, the ALJ determined that Plaintiff could perform a limited range of

light work. (Admin. Tr. 928). The ALJ explained that this change was due to the

change in the weight she accorded to the opinion of non-treating, non-examining

state agency physician Dr. David Hutz (“Dr. Hutz”). (Admin. Tr. 939).

      The ALJ explained:

      As for the opinion evidence, for the period prior to August 2016, the
      undersigned gives significant weight to the State Agency (DDS)
      medical consultant’s (Dr. Hutz’ (sic)) opinion for a limited range of
      light exertional (Exhibits 1A and 2A). This opinion was rendered in
      March 2014. The undersigned gives greater weight to the exertional
      limitations and the occasional limitations of crouch, kneel, and crawl
      due to the lack of consistent neurological deficits in her lower
      extremities. The undersigned gives less weight to the restrictions on no
      ladders, ropes, and scaffolding, occasional stooping and balancing, and
      the environmental/hazards limitations. The undersigned finds the
                                   Page 28 of 31
       Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 29 of 31




      claimant was less limited because of her normal motor strength or
      minimal deficits. After August 2016, less weight is given to this
      opinion, since the medical consultant did not have an opportunity to
      review the additional records that support a reduction in exertional
      level.

Id. (typographical error in the original).

      I conclude that the ALJ adequately explained her rationale concerning the

change in the levels of exertional work from her August 2015 decision to her January

2019 decision. I find that the ALJ’s determination as to this issue is supported by

substantial evidence. Plaintiff’s argument simply asks the Court to re-weigh the

evidence, which this court cannot do. Rutherford, 399 F.3d at 552. “In the process

of reviewing the record for substantial evidence, we may not ‘weigh the evidence or

substitute our own conclusions for those of the fact-finder.”’ Id. (quoting Williams

v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992)).

      Finally, Plaintiff argues that regardless of whether all of the ALJ’s changes in

the second RFC are justified, her failure to include a limitation requiring a cane for

balance and ambulation is contrary to the undisputed medical evidence of record,

which establishes that her use of a cane is a medical necessity. As support for this

argument, Plaintiff cites to the medical evidence at Admin Tr. 275, 281, 553, 642,

677, 685, 781, 1366, and 1390. The Commissioner contends that the record

contained no evidence to establish that her use of a cane was medically necessary

                                     Page 29 of 31
       Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 30 of 31




before Dr. Ziba Monfared’s December 2016 notation. (Admin. Tr. 1513). I agree

with Plaintiff’s assertion; the record evidence does, in fact, demonstrate the medical

necessity for a cane during the time period of October 1, 2011 to July 31, 2016.

(Admin. Tr. 535-38, 539-40). However, I am not persuaded that a limitation

requiring a cane in the RFC determination from the period of October 1, 2011 to

July 31, 2016, would change the outcome of the ALJ’s decision. Plaintiff has not

demonstrated that the ALJ’s decision was not supported by substantial evidence.

“[T]he burden of showing that an error is harmful normally falls upon the party

attacking the agency's determination.” Shinseki v. Sanders, 556 U.S. 396, 410

(2009). Plaintiff has failed to carry this burden. Thus, I find no basis for disturbing

the ALJ’s determination. Remand is not warranted.




                   [The following page contains the conclusion.]




                                    Page 30 of 31
      Case 4:19-cv-00876-WIA Document 28 Filed 08/10/20 Page 31 of 31




V.   CONCLUSION

     Accordingly, Plaintiff’s request for the award of benefits, or in the alternative

a new administrative hearing is DENIED AS FOLLOWS:

     (1)   The final decision of the Commissioner should be AFFIRMED.

     (2)   Final judgment should be issued in favor of the Commissioner of the
           Social Security Administration.

     (3)   An appropriate Order shall issue

Date: August 10, 2020                              BY THE COURT

                                                   s/William I. Arbuckle
                                                   William I. Arbuckle
                                                   U.S. Magistrate Judge




                                  Page 31 of 31
